Exhibit 10.21

 

LOGO [g432641g94t95.jpg]   

Severance Policy        

 

  POLICY HIGHLIGHTS

 

  •  

This policy applies to situations of involuntary termination due to:

 

  •  

Reduction in workforce or facility closure

 

  •  

Change in organization structure requiring relocation

 

  •  

Position eliminations

 

  •  

Poor performance despite reasonable efforts by the employee (50% of benefit).

 

  •  

This policy apples to all U.S. exempt and non-exempt office workers and
international employees to the extent permitted by local law.

 

  •  

The amount of severance is based upon compensation band level and years of
service

 

  •  

Health care benefit continuation is applicable to eligible Atkore employees

 

  •  

Outplacement service is applicable to eligible Atkore employees

 

  •  

Receipt of severance pay and benefits is contingent on signing a legal release
and a non-compete agreement acceptable to the Company

INTENT

It is the intent of the Company to provide stable employment opportunities for
employees. Business conditions, individual performance or other factors may,
however, necessitate a reduction in force or an individual’s termination of
employment. Atkore International offers severance pay, benefits continuation and
outplacement services to assist employees with their transition to new
employment.

SCOPE

This policy applies to all U.S. exempt and non-exempt salaried employees and
international employees to the extent permitted by local law. It excludes all
employees covered by a collective bargaining agreement or an employment
contract.

PROVISIONS

Severance Schedule:

The rate of severance is based upon the employee’s compensation band and length
of service as outlined in Table 1 below. Years of service will be measured only
from an employee’s most recent date of hire and will include continuous service
with any predecessor company as long as there was not a qualified break in
service.

 

1



--------------------------------------------------------------------------------

Table 1: Severance Schedule

 

Compensation

Band Level

  

# of Week(s) for

each Full Year of

Service

  

# of Weeks

Minimum

  

# of Weeks

Maximum

Bands 1 & 2    2 weeks    26 weeks    52 weeks Band 3    2 weeks    16 weeks   
39 weeks Band 4    1.5 weeks    12 weeks    26 weeks Band 5    1 week    8 weeks
   26 weeks Bands 6 & 7    1 week    4 weeks    16 weeks

In cases where there is a reduction-in-force resulting in pay-in-lieu of
notification under the Worker Adjustment Retraining and Notification Act (WARN)
or any other law, the eligible severance payment under this policy will be
reduced proportionately.

Eligibility:

Determination of eligibility for severance pay is at the sole and exclusive
discretion of the Company. Regular, full-time salaried exempt and non-exempt
employees with at least 6 months continuous service are typically eligible for
severance pay when they are involuntarily separated for one of the following
reasons:

 

  •  

Lack of work or reduction in the workforce;

 

  •  

Facility closure or sale, unless the employee is offered a reasonably comparable
position and compensation and benefits by the Company or by the successor
company. Reasonableness is determined solely and exclusively be the Company;

 

  •  

The employee’s worksite relocates more than 50 miles and the employee is not
offered relocation;

 

  •  

The employee refuses relocation to a job which is more than 50 miles from the
employee’s current worksite; and

 

  •  

Any other reason determined by the Company to warrant severance.

Additionally, if an employee is terminated for inability to perform his or her
duties despite reasonable efforts by the employee, he/she will be eligible for
severance at 50% of the weekly schedule in Table 1 above.

Severance pay is not provided to any employee who voluntarily terminates, is
temporarily laid-off, or who is terminated for cause. “For cause” includes but
is not limited to; dishonesty, insubordination, misconduct, or violation of a
Company policy.

 

2



--------------------------------------------------------------------------------

Severance pay:

A valid and enforceable legal release, in a form acceptable to the Company, must
be in effect prior to severance pay and benefits being paid. Severance will be
paid in a lump sum after the revocation period which follows the signing of the
release of claims has expired. The lump sum payment is subject to normal payroll
taxes and withholdings.

Health Benefit Continuation:

The Company will pay the employer portion of the cost of the medical,
prescription drug and dental coverage provided the Employee properly elects
COBRA continuation coverage and continues to pay the applicable employee
contribution. The Company paid health and welfare benefits will be provided for
a period equal to the applicable severance period outlined in Table 1 above or
until employee is eligible for alternative coverage, whichever occurs first.

Earned Compensation & Benefits:

Any wages, salary, or commissions and vacation earned as of the date of
termination will be paid as soon as practical after termination or consistent
with applicable State law whichever is sooner.

Outplacement Services:

Outplacement services will typically be made available to eligible separated
employees. The purpose of outplacement is to assist separated employees with
securing future employment. Outplacement services include guidance with resume
preparation, interviewing skill training and networking techniques. The vendor
and the services provided will be determined by the Company. Cash will not be
provided in lieu of outplacement services.

Exceptions:

Exceptions to this policy must be approved in writing by the Vice President,
Global Human Resources prior to any communication of benefit to the affected
employee(s).

Applicable Laws:

If State or National laws are more generous than this policy or require
different administration, the law will take precedent over this policy.

Amendment and Termination:

The statements contained in this policy are not intended to create nor are they
to be construed to constitute a contract of employment between the Company and
any employee. The Company reserves the right to modify, suspend or terminate
this policy or the benefits provided at any time without prior notice.

Issued by: Kevin Fitzpatrick, VP, Global Human Resources, Atkore International
Headquarters

Policy Effective Date: 5/9/2012

Updated: 5/9/2012 supersedes all other Severance Policies

 

3